     Case 1:20-cv-01737-NONE-EPG Document 38 Filed 04/09/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAROLD JOHN SCHELL,                              No. 1:20-cv-01737-NONE-EPG
12                       Plaintiff,
13             v.                                      ORDER APPROVING STIPULATION TO
                                                       FILE FIRST AMENDED ANSWER
14    UNITED STATES OF AMERICA and
      SILVERLAKE RESORT, LLC,                          (ECF No. 36)
15
                         Defendants.
16

17          On April 9, 2021, the parties filed a stipulation and proposed order granting leave to

18   Defendant United States of America to file a first amended answer. (ECF No. 36). Finding good

19   cause, the Court approves the stipulation.

20          Accordingly, IT IS HEREBY ORDERED that Defendant United States of America has

21   leave to file Exhibit 1 to the stipulation and proposed order (ECF No. 36-1) as a first amended

22   answer.

23
     IT IS SO ORDERED.
24

25      Dated:      April 9, 2021                             /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
